IN THE UNITED STATES COURT OF APPEALS
                   FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                   Fifth Circuit

                                                FILED
                                                                April 16, 2009
                               No. 08-50704
                             Summary Calendar               Charles R. Fulbruge III
                                                                    Clerk

UNITED STATES OF AMERICA

                                           Plaintiff-Appellee

v.

JOSE SANCHEZ-SANCHEZ, also known as Francisco Ruiz-Vidal

                                           Defendant-Appellant


                 Appeal from the United States District Court
                      for the Western District of Texas
                         USDC No. 3:08-CR-318-ALL


Before REAVLEY, DAVIS, and ELROD, Circuit Judges.
PER CURIAM:*
      Jose Sanchez-Sanchez (Sanchez) appeals the 27-month sentence imposed
following his guilty plea conviction for illegal reentry. He contends that this
sentence was greater than necessary to meet the sentencing objectives in 18
U.S.C. § 3553(a). Sanchez asserts that the application of U.S.S.G. § 2L1.2
overstated the risk of recidivism and the risk of danger posed by his illegal
reentry offense, that he did not pose a danger to others, and that there were



      *
      Pursuant to 5 TH C IR. R. 47.5, the court has determined that this opinion
should not be published and is not precedent except under the limited
circumstances set forth in 5 TH C IR. R. 47.5.4.
                                  No. 08-50704

mitigating circumstances to his offense because he had sought employment in
the United States to help his wife, who was ill.
      Following United States v. Booker, 543 U.S. 220 (2005), we review
sentences for reasonableness in light of the sentencing factors in § 3553(a). See
United States v. Mares, 402 F.3d 511, 519-20 (5th Cir. 2005).          A sentence
imposed within the properly calculated guidelines range is entitled to a
presumption of reasonableness. United States v. Alonzo, 435 F.3d 551, 554 (5th
Cir. 2006); see Rita v. United States, 551 U.S. 338, 127 S. Ct. 2456, 2462 (2007)
(allowing, but not requiring, such a presumption). Assuming, arguendo, that
Sanchez preserved his arguments, we review for an abuse of discretion. See Gall
v. United States, 128 S. Ct. 586, 597 (2007).
      The district court considered the circumstances of Sanchez’s offense, as
well as his arguments regarding the use of his prior offense in calculating the
advisory guidelines range. The court pointed to the seriousness of Sanchez’s
prior offense, as well as the fact that he had admitted to using cocaine and had
used different birth dates and aliases. Noting that Sanchez had been removed
from the country on two prior occasions, the court expressed concern that
although Sanchez said that he had come to the United States to work, he seemed
to end up “getting into trouble.” The sentence imposed by the district court was
at the bottom of the advisory guidelines range. Sanchez has not overcome the
presumption of reasonableness or shown that the district court abused its
discretion in imposing this sentence. See United States v. Campos-Maldonado,
531 F.3d 337, 339 (5th Cir.), cert. denied, 129 S. Ct. 328 (2008); Alonzo, 435 F.3d
at 554.
      AFFIRMED.




                                        2